Citation Nr: 1523134	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals status post fracture right distal clavicle, degenerative joint disease of the right, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for right pelvis injury with disalignment symphysis pubis, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals status post fracture of the left acetabulum and symphysis pubis, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for deviated septum, currently rated as noncompensable.

5.  Entitlement to service connection for a brain contusion.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to December 1980, and his DD Form 214 also notes 3 years and 10 months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2010 rating decision, the RO increased the rating for the Veteran's right shoulder disability from 10 percent to 20 percent disabling, effective May 2010.  The RO also denied entitlement to increased ratings for the right pelvis disability and left acetabulum disability.  In the May 2013 rating decision, the RO denied entitlement service connection for a brain contusion and entitlement to a compensable rating for the Veteran's service-connected deviated septum.   

In a September 2013 statement of the case, the RO denied entitlement to a TDIU.

The Veteran testified before the undersigned at a Board hearing in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for sleep apnea, hypertension, headaches, a back disability and depression were raised in the Veteran's substantive appeals (VA Form 9) received in October 2013 and January 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, in the May 2013 rating decision, the RO denied entitlement to service connection for a brain contusion and entitlement to a compensable rating for the Veteran's service-connected deviated septum.  In the appellant's substantive appeals, he made specific statements regarding his claims of service connection for a brain contusion and for an increased rating for his service-connection deviated septum.  The Board construes such statements as a notice of disagreement (NOD) for the claims adjudicated in the May 2013 rating decision.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC).  The Board is, therefore, obligated to remand these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

During the September 2014 Board hearing, the appellant indicated that his right leg had been giving out completely approximately 2 to 3 times per week due to his right pelvis injury.  He also reported that he experienced fatigue due to his service-connected pelvis disabilities and that the swelling had worsened.  It was noted that he used the assistance of a walker during the hearing.  Regarding the Veteran's shoulder disability, he reported that at times he was unable to hold his arm up due to pain.  He further stated that he experienced numbness in his lower extremities and his wrist due to his service -connected left and right pelvis disabilities and his right shoulder disability.  He also reported incapacitating episodes.

The Board notes that the Veteran's last VA examination for his disabilities on appeal occurred in February 2012.  The symptoms associated with the disabilities reported at the Board hearing indicate that the conditions have increased in severity.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

During the hearing, the appellant also reported that he received treatment for his disabilities on appeal the week prior to the hearing.  However, the records have not been associated with the claims file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board must delay making a determination on the claim for a TDIU until the increased rating claims have been adjudicated.

Accordingly, the case is RE MANDED for the following action:

1.  Issue a statement of the case for the issues of entitlement to service connection for a brain contusion and entitlement to an increased rating for the service-connected deviated septum. 

The appellant and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to the issues noted.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue should any of claims be returned to the Board.  38 U.S.C.A. § 7104.

2.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected right shoulder disability, right pelvis disability and left acetabulum disability.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Range of motion testing should be conducted.  The examiner should specifically note any additional loss of function on repetition due to factors such as pain, fatigability, weakness, and incoordination.  Such additional functional impairment should be expressed in degrees of lost motion.  

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should also comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  Complete neurologic findings should also be included.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right pelvis disability and left acetabulum disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Range of motion testing should be conducted.  The examiner should specifically note any additional loss of function on repetition due to factors such as pain, fatigability, weakness, and incoordination.  Such additional functional impairment should be expressed in degrees of lost motion.  

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should note whether there is any ankylosis, limitation of abduction of motion, flail joint, or impairment of the femur.  Complete neurologic findings should also be included.

The examiner should also indicate the effect the disabilities have, if any, on the Veteran's current level of occupational impairment.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







